Title: From George Washington to James Mitchell Varnum, 10 March 1783
From: Washington, George
To: Varnum, James Mitchell


                        
                            Dear Sir,
                            Newburgh Mar. 10th 1783
                        
                        I have had the honor to receive your favor of the 21st Ulto—and beg your acceptance of my particular
                            acknowledgements for the honoroable & flattering manner in which you have spoken of me, in the
                            dedication to your Oration, delivered before our Brethren at Providence.
                        The Sentiments which you have expressed in your Oration, I have read with pleasure and am with great esteem
                            & regard Dr Sir Yr Most Obedt & Obliged Hble Servt 
                        
                            Go: Washington
                        
                    